Citation Nr: 1758605	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  06-37 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for status post-surgical closure of ventricular septal defect.

2.  Entitlement to service connection for a heart attack, to include as secondary to ventricular septal defect.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for emphysema, to include as due to exposure to asbestos and as secondary to ventricular septal defect.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1979 to November 1987.  He has an additional period of active duty for training from June 1976 to September 1976, and he has service in the Army National Guard from February 1976 to November 1979.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in October 2010 and December 2016.

In August 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  


FINDINGS OF FACT

1.  The Veteran's ventricular septal defect clearly existed prior to service and was not aggravated beyond the natural progression of the disease by service.  

2.  The probative, competent evidence is against a finding that the Veteran's heart attack is related to military service or to another service-connected disability.  

3.  The probative, competent evidence is against a finding that the Veteran has a current hearing loss disability that is related to military service.  

4.  The probative, competent evidence is against a finding that the Veteran's emphysema is related to military service or to another service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a ventricular septal defect have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).   

2.  The criteria for entitlement to service connection for a heart attack have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).  

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).   

4.  The criteria for entitlement to service connection for emphysema have not been met.  38 U.S.C. § 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's representative contends that the Veteran was not notified of his VA examination for his hearing loss disability, and that the Board failed in its duty to notify the Veteran.  Although the Board notes that there is not written documentation in the record notifying the Veteran of the date and time of his VA examination for hearing loss, there were two other VA examinations around the same time that the Veteran attended despite not having written correspondence in the record notifying him of the date and time.  Moreover, after the missed examination, the Veteran was sent correspondence in July 2017 informing him he could elect to have his VA examination rescheduled.  The Veteran did not respond to this correspondence, and he did not provide any reason for his failure to attend his VA examination, even after the issuance of the Supplemental Statement of the Case explaining the reason for the denial.  The Board finds that the duty to notify and assist was met in this instance based on the factors discussed.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Ventricular septal defect and heart attack

The Veteran reported that he had surgical closure of a ventricular septal defect during service, and that he has residuals from that surgery.  Specifically, he testified that his arms and hands would shake involuntarily after the surgery, and he asserted that he had a silent heart attack in 2005 as a result of his heart surgery during service.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C. § 1111 (2012).

To rebut the presumption of sound condition upon entry into service under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

In this case, the Veteran's ventricular septal defect was denied because there was evidence showing that the disability was a congenital defect which was considered a constitutional or developmental abnormality which preexisted service.  The Veteran argued that he had National Guard service prior to his active duty service and that the ventricular septal defect may have developed then.

The service treatment records show that the Veteran had his surgery in November 1980, and six months postoperatively he reported that he was doing reasonably well but that he had some palpitations, fatigue, and left upper extremity weakness.  He was assigned to limited duty for six months due to his disability.  Nonetheless, the Veteran's separation examination was relatively normal, and only noted his surgical scar.  The Veteran reported having palpitations and occasional high blood pressure, but his physical examination was normal.  

The Veteran underwent VA examination in connection with his first ventricular septal defect claim in July 1988, which was within one year of separation from service.  At the time his chest x-ray was normal, and his pulse and blood pressure were normal.  The Veteran reported that he was able to run two miles before having dyspnea.  He was diagnosed with a history of a ventricular septal defect that had mild residuals.  The Veteran had a silent heart attack in 2005 based on echocardiogram findings and he asserts that it is due to his ventricular septal defect.

In May 2017 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with coronary artery disease, supraventricular arrhythmia, and ventricular septal defect repair.  The Veteran reported that his coronary artery disease and arrhythmia were followed by his primary care physician and that he had previous complaints of arm shaking but that those were no longer present.  During the physical examination the Veteran had irregular heartbeat but normal blood pressure.  His echocardiogram showed an ejection fraction of 65 percent.  

At the conclusion of the VA examination the VA examiner opined that it was less likely than not that the Veteran's current cardiac conditions were related to his conditions in service.  He indicated that the ventricular septal defect did not clinically create a nexus for any of the current cardiac conditions noted.  The VA examiner continued that the Veteran's ventricular septal defect was more likely than not congenital based on the review of the Veteran's record and medical literature on the treatment for a ventricular septal defect.  He indicated that the Veteran's ventricular septal defect probably existed before the service in mild condition, and that while it was not noted on the entrance examination it may have advanced or developed in a routine manner, which is typical of congenital defects.  The VA examiner opined that the ventricular septal defect worsened as a natural progression of the disease; in making this determination he cited medical literature that the natural progression of the disease is slow growing.  He found that the ventricular septal defect was clearly not aggravated by the service and that there was a full recovery post-surgery.  The examiner cited to medical literature in finding that the ventricular septal defect progressed in its usual fashion and that it probably existed undetectable before service and it clearly progressed in service.  The VA examiner found that it was more likely than not that there was no superimposed disease or injury during military service.  In making this finding the VA examiner cited to the physical examination, the Veteran's medical history, and medical literature in finding that the disease had a normal progression without any indication of superimposed disease or injury during military service.  The VA examiner concluded that it was less likely than not that there was a relationship between the ventricular septal defect and cardiac status in the service and the silent myocardial infarction in 2005.  The examiner concluded that there was no literature to support this nexus.  

The Board affords the VA examiner's opinion great probative weight because it is based on a review of the claims file as well as a physical examination of the Veteran.  The opinion also cites to medical literature to support the findings.  The Board finds that the VA examiner clearly explains why the Veteran's ventricular septal defect is not related to his active duty service in that it clearly pre-existed service and was not aggravated beyond the natural progression of the disease.  

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof) of existence of a disability prior to service.  38 C.F.R. § 3.303(c).  This includes when congenital malformations are discovered during service with no evidence of the pertinent antecedent active disease or injury during service.  Id.  The examiner's finding of a congenital ventricular septal defect existing before service, combined with this principle and the lack of any suggestion of active disease or injury during service, establishes that the ventral septal defect clearly and unmistakably existed prior to service.   

The examiner also explained that the ventral septal defect was not aggravated by service, noting that it was mild in degree prior to service (hence it was undiagnosed) and that medical literature indicates the natural progress of the disease is that it is slow going.  In the Veteran's case, the ventral septal defect progressed in its usual fashion and there was clear evidence of non-aggravation in that there was full recovery post surgery.  The Veteran has not provided evidence beyond his own statements to support a finding that his ventricular septal defect was aggravated by service.  In fact, his separation examination was relatively normal.  

While the Veteran believes that his current ventricular septal defect is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a ventricular septal defect are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his ventricular septal defect is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current ventricular septal defect is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

As the Board has found that entitlement to service connection is not warranted for the ventricular septal defect, the claim for service connection for a heart attack secondary to that disability must be denied.  38 C.F.R. § 3.310.  As to direct service connection for the heart attack, the Veteran's myocardial infarction occurred in 2005, many years after separation from service.  The Veteran has never contended that his heart attack is directly related to active service.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the grant of service connection, that doctrine is not for application and the claims must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Bilateral hearing loss

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In this case the Veteran has asserted that his bilateral hearing loss is related to active duty service.  He argues that as his military occupational specialty (MOS) during service was that of a noise vibration analyst, he should have conceded exposure to acoustic trauma.

Presently, there is no evidence of a current hearing loss disability.  The Veteran has never sought treatment for hearing loss, and there is no evidence that his hearing has been tested since separating from service.  As noted, the Veteran was scheduled for a VA examination to determine the current nature and etiology of his hearing loss, but the Veteran failed to attend or provide good reason as to why he could not attend.  Therefore, the Board must make a determination based on the evidence in the record.  Based on a review of the record, there is no evidence of a current disability for service connection purposes.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this instance, there is no evidence of a current disability.  Assuming arguendo that there was a current hearing loss disability, there is still no evidence of an in-service event or injury for hearing loss.  While the Veteran's MOS was that of a noise vibration analyst in service, his audiometric testing during service and at separation from service was normal.  The Veteran specifically denied having any hearing loss difficulties in his Report of Medical History at separation from service.  There is no evidence that his hearing has been tested since separating from service or that there has been another indication of hearing loss since separation.  In summary, given the available evidence, the Board finds that the evidence is insufficient to show a current hearing loss disability or an in-service event or injury to suggest a chronic hearing loss disability.  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C. § 5107(a).  Here, the Veteran has presented no competent evidence linking a current disability to service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection for bilateral hearing loss must be denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Emphysema

The Veteran asserts that his emphysema is related to his heart disability; he has also asserted that it is due to asbestos exposure.  He reported that the ships he worked on in the Navy had asbestos in them, and that the building he recuperated in after his surgery was also infested with asbestos.  The Veteran reported that he was diagnosed with emphysema within six months of separating from service.  

As it pertains to a current disability, the Veteran was diagnosed during the course of the appeal with emphysema.  Therefore, the requirement of a current disability for service connection purposes has been met.

As it pertains to an in-service event or injury, the Board notes that the Veteran complained of coughing and wheezing during service, but he was never diagnosed with emphysema.  Many of his treatment providers noted that his coughing was due to tobacco use.  The Veteran's separation examination did not show any emphysema or chronic obstructive pulmonary disease and he specifically denied having any chronic cough or shortness of breath.  The Veteran admitted at the hearing that he was not diagnosed with emphysema until after service.  He was offered the opportunity to submit treatment records showing a temporal diagnosis of emphysema, but he did not do so.  The Board also left the record open to allow the Veteran to submit private treatment records, but again, records showing a lung disorder diagnosis shortly after separation were not submitted.  

In October 2005 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with emphysema, and the Veteran reported coughing and wheezing several times per day, and he reported having one incident of respiratory failure in the past year.  At the conclusion of the VA examination the examiner opined that emphysema was less likely as not caused by or a result of asbestos exposure while on active duty, than to lifelong tobacco abuse.    

More recently in May 2017 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with emphysema, and he reported having burning in the lungs from heat in the engine room while being at sea.  The VA examiner noted a history of bronchitis and pneumonia noted in the service.  The VA examiner also explained that the Veteran tried to undergo pulmonary function testing a few weeks earlier but during the testing he was sent to the emergency room for exacerbation of bronchitis and chronic obstructive pulmonary disease.  At the conclusion of the VA examination, the VA examiner opined that it was less likely than not that the Veteran's emphysema was caused by the bronchitis and noted emphysema during service.  In making this determination the VA examiner noted that the Veteran's main condition in service was bronchitis, which was not the cause of his emphysema; he noted that the Veteran's longstanding smoking was the primary cause of obstructive lung disease.  As it pertained to asbestos exposure, the VA examiner noted that the Veteran was exposed but that he did not have pulmonary fibrosis or the clinical signs of asbestosis; he concluded that asbestos exposure was not the primary cause of COPD or bronchitis.  The VA examiner also opined that it was less likely than not that the Veteran's emphysema was caused or aggravated by the ventricular septal defect, as there was no literature to support this claim.

The Board affords the VA opinions great weight, when viewed together.  These opinions are based on a review of the Veteran's claims file as well as a physical examination of the Veteran.  The May 2017 VA examiner also cited to medical literature (or the lack thereof) in making his finding.  The Board notes that overall the Veteran has had respiratory difficulties such as coughing and wheezing, but there is no temporal diagnosis of emphysema shown by medical records in service or within one year.  Moreover, the Veteran has provided no evidence to support a nexus between emphysema and another service-connected disability or asbestos exposure.  It appears as though most of his treatment providers link the Veteran's emphysema to tobacco use.  It is noted that service-connection is being denied for ventricular septal defect and that disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2017).  Overall, the sum of the evidence is negative to his claim.  

While the Veteran believes that his current emphysema is related to service or another service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of emphysema are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his emphysema is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Thus, the Veteran's own opinion regarding the etiology of his current emphysema is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.


ORDER

Entitlement to service connection for status post-surgical closure of ventricular septal defect is denied.

Entitlement to service connection for a heart attack, to include as secondary to ventricular septal defect is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for emphysema, to include as due to exposure to asbestos or secondary to ventricular septal defect is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


